Title: To George Washington from John Harvie, 21 February 1784
From: Harvie, John
To: Washington, George



Sir
Richmond [Va.] Feby 21st 1784

I have Caus’d the Records and Return of Surveys in the Land Office to be accurately Searched to Collect proper Information respecting the Tracts of Land you mention in your Letter, and am sorry that my researches will produce you so little Satisfaction, amongst the Surveys (not patented) turn’d over to me by the Secretary, I find two of yours of which I inclose you Copys, they only wait your Orders for Grants to issue upon them, I can discover no Survey of General Andrew Lewis that Includes a Bituminous Spring —neither is there any Survey in this Office that I can find for the Land at the Confluence of the little Kanhawa and Ohio, yet I think I have heard that the Commissioners for adjusting the Claims to Unpatented Lands in the District of Monongahela Yohagany and Ohio gave Doctor Briscoe a preemption Certificate for that Tract of Land, but in this particular I may be Mistaken as it is only founded upon a faint Remembrance—there has been no Survey in the Name of Michael Cresap returnd to this Office. it would have given me the greatest pleasure if I could have Satisfactorily traced out your Claims to Lands, under the several Rights you mention, as the long Inattention to your private property from the Motive of Publick Service so Eminently display’d, fills every Generous Mind with an alacrity on even the most trivial Occasion to pay you sir such Tribute of Gratitude and Esteem as only can be felt for a Patriot whose Virtues are Unrival’d under the Impression of these Sensations I have the Honour sir of Subscribing myself Yr most Obt & very Humble sert

John Harvie

